Citation Nr: 0506333	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This claim is now before the Board of Veterans' Appeals 
(Board) for appellate adjudication following completion of 
its March 2004 referral of the claim for a VA medical expert 
advisory opinion appropriate to the claim, issued in August 
2004 (hereinafter, "August 2004 report").  

The claim and procedural history related to the hearing loss 
and tinnitus claim leading up to the Board's action in March 
2004 is as follows.  In rating decisions issued in late 1998, 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the claim, 
essentially confirming its 1981 denial.  On appeal, in a 
December 2000 decision, the Board reopened and remanded the 
claim for further development.  Following further 
development, the RO denied the claim.  See November 2001 
Supplemental Statement of the Case.  On appeal, the Board 
denied the claim in May 2002.  

The veteran sought further review of his claim by the U.S. 
Court of Appeals for Veterans Claims (Court).  In April 2003, 
the Court vacated the Board's May 2002 decision and ordered 
readjudication consistent with the reasons and bases in the 
parties' April 2003 Joint Motion for Remand to the BVA 
[Board].  On remand, the Board ordered further development, 
resulting in the August 2004 report.


FINDING OF FACT

Bilateral sensorineural hearing loss and tinnitus were 
incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss and tinnitus have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), was enacted.  It redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notice requirements.  Final regulations implementing 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, including claims not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board's decision below grants service connection for 
hearing loss and tinnitus.  As such, the Board finds no need 
to further discuss compliance with VCAA duties to notify and 
assist.  

II.  Applicable Laws and Regulations - Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection requires: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a nexus between the current disability and 
any injury or disease incurred therein.  See, e.g., Pond v. 
West, 12 Vet. App. 341 (1999).  Service connection also may 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. § 
3.303(d) (2004).

There also are special regulations on whether sensorineural 
hearing loss is a disability for the purposes of service 
connection.  Hearing loss is a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  38 C.F.R. § 3.385 (2004).  

III.  Evidence and Analysis

The veteran's service medical records include pre-induction 
and separation medical examination reports, dated in January 
1953 and January 1955 respectively, indicating normal hearing 
acuity ("15/15" bilaterally).  Nothing in the service 
medical records indicates that the veteran had tinnitus 
during service.

While there is no medical evidence of hearing loss or 
tinnitus during service, 
post-service evidence demonstrates the likelihood of noise 
exposure in service.  Several laypersons who reportedly have 
known the veteran for many years wrote that they did not know 
him to have had hearing problems until returning from active 
duty.  The veteran stated that he had no hearing problems, 
including tinnitus, before service; but, after serving as a 
"gunner" in an artillery unit working with 
105-milimeter Howitzers without ear protection, he began 
having hearing problems and "ear noises."  See, e.g., 
January 2002 statement; February 2000 Board hearing 
transcript.  More importantly, however, the August 2004 
Report indicates that the veteran's hearing loss is typical 
of that resulting from noise exposure.  Thus, with ample lay 
and medical evidence of likely in-service noise exposure, the 
first element of a service connection claim - an incident or 
injury in service - is met.

The second element of service connection is the existence of 
a current disorder.  The veteran does have a current 
disability due to "moderate to severe" bilateral hearing 
loss, "fairly symmetrical."  He also has tinnitus.  See 
August 2004 report.  Further, speech discrimination scores of 
86 (left) and 88 percent (right) clearly meet the criteria 
for a hearing disability under 38 C.F.R. § 3.385.  See April 
2001 audiology examination results.  

Finally, the August 2004 report states that the veteran's 
hearing loss is "at least 50% related to [in-service] noise 
exposure."  It also indicates that tinnitus, while not 
nearly as problematic as is hearing loss, likely is 
attributable to such noise exposure.  Thus, the third element 
of service connection - etiological nexus between in-service 
injury and current disability - also is met.        

In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence favors the claim as to both 
issues.  Service connection for bilateral sensorineural 
hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral sensorineural hearing loss 
and tinnitus is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


